IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 19, 2016

         STATE OF TENNESSEE v. AMILCAR CRABEAL BUTLER

                Appeal from the Criminal Court for Davidson County
                     No. 94-C-1854     Steve R. Dozier, Judge
                     ___________________________________

             No. M2016-00789-CCA-R3-CD – Filed November 14, 2016
                    ___________________________________


The Petitioner, Amilcar Crabeal Butler, appeals the trial court’s dismissal of his motion
to correct an illegal sentence. On appeal, the Petitioner asserts that the trial court’s
dismissal was improper because the trial court relied on State v. Brown, 479 S.W.3d 200
(Tenn. 2015), which the Petitioner argues was wrongly decided. After a thorough review
of the record, we affirm the dismissal of the petition in accordance with Rule 20, Rules of
the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and ROBERT W. WEDEMEYER, JJ., joined.

Richard C. Strong, Nashville, Tennessee, for the appellant, Amilcar Crabeal Butler.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Glenn Funk, District Attorney General; and J. Wesley King, Assistant
District Attorney General, for the appellee, State of Tennessee.


                              MEMORANUM OPINION

       On May 19, 1995, the Petitioner pled guilty to two counts of the sale of over
twenty-six grams of cocaine. He received a ten-year sentence for each conviction, to be
served concurrently with each other and with another sentence for which he was already
serving time. On April 20, 2015, the Petitioner filed a pro se motion to correct an illegal
sentence, arguing that his two ten-year sentences were required by law to run
consecutively to his prior sentence because they were committed while he was on bail
and that, thus, his sentences are illegal. See T.C.A. § 40-20-11(b). The trial court denied
the motion without a hearing, finding the Petitioner’s sentences had expired and that State
v. Brown does not allow a petitioner to seek relief for an expired sentence under
Tennessee Rule of Criminal Procedure 36.1. See Brown, 479 S.W.3d at 211. The
Petitioner now appeals.

                                            ANALYSIS

       On appeal, the Petitioner concedes that his sentences have expired but argues that
the Tennessee Supreme Court wrongly decided Brown by holding that Rule 36.1 is
inapplicable to expired sentences. He contends that the rule, which read in part “the
defendant or state may, at any time, seek the correction of an illegal sentence,” grants a
petitioner the ability to file a Rule 36.1 motion whether her sentence is expired or not.1
       This court and trial courts, however, are bound to follow the decisions of the
Tennessee Supreme Court, including its interpretations of the Tennessee Rules of
Criminal Procedure. In Brown, our supreme court held that “Rule 36.1 … does not
authorize the correction of expired illegal sentences. Therefore, a Rule 36.1 motion may
be summarily dismissed for failure to state a colorable claim if the alleged illegal
sentence has expired.” 479 S.W.3d at 211. Accordingly, we hold that the trial court
properly dismissed the Petitioner’s Rule 36.1 motion.

        When an opinion would have no precedential value, this court may affirm the
judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is
not a determination of guilt, and the evidence does not preponderate against the finding
of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case satisfies
the criteria of Rule 20. The judgment of the trial court is affirmed in accordance with
Rule 20, Rules of the Court of Criminal Appeals.



                                                   ____________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE




       1
         Effective July 1, 2016, the “at any time” language upon which the Petitioner relies has been
removed from the rule. This court reaches the same conclusion under both the original and amended rule.
                                                  2